DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0044568 to Lewis (Lewis). Lewis teaches a multi-chamber melting furnace which could be employed for melting aluminum scrap if desired, comprising first and second shaft furnaces (stacks 14 in figure 1 for example) into which a charge is introduced at top ends 28 and 30, where the shafts are connected to a melt chamber (12) holding a molten metal bath and to which the charge material from the shafts are introduced by their weight in combination with  by the preheating in the shafts (see paragraph [0013] for example), showing all aspects of above claims 1 and 11.
With respect to claim 2, the shafts and melting chamber (12) are directly connected to each other, as shown in figure 1 for example. 
With respect to claim 3, the shafts and the chamber (12) are arranged laterally next ot each other.
With respect to claim 4, the wall sides of the shafts and melt chamber are co-extensive.
With respect to claim 5, the floors of the shafts and that of the melt chamber form a continuous surface (see figure 1 for example, where the lower floor sections are connected).
With respect to claim 6, the charge material of Lewis is fed directly to the molten bath of Lewis.
With respect to claim 7, the shafts of Lewis are shown with a second heat supply device in the form of tuyeres from chimney (18) introducing preheating gas into the charge in the shafts. 
With respect to claim 8, the charge is moved by the charge material weight in Lewis.
	With respect to claim 9, the chamber (12) of Lewis includes an “agitator” in the form of the gas burners which would agitate the molten pool, since the term “in particular” does not properly close the claim to any other type of agitators.
Wit respect to claim 12, Lewis teaches the use of electromagnetic agitators (electrodes see paragraph [0020] for example)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 3/18/2022 have been fully considered but they are not persuasive. Applicant’s argument that the charge of Lewis is not delivered from the shaft furnaces to the charge well (12) by the weight of the charge is not persuasive since the claims as instantly presented do not exclude the use of additional aids to charging and the charge of Lewis is also added to the well through the charge weight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk